Per Curiam:

As it ap*797pears from statements at the bar that the contract herein and the bond given pursuant thereto were made and the obligations thereof were to be performed within the State of Kentucky, and as the bond should be construed in accordance with the law of that state, and it appearing that, since the certification herein, the Court of Appeals of Kentucky has construed the bond' in question and decided that one in the position of the appellee in the court below, as a subcontractor, was entitled to avail itself of the provision in the bond and maintain its action (Aetna Casualty & Surety Co. v. Wheeler & Putnam Co., decided March 27, 1931, 239 Ky. 247) the Court is of opinion that there is no occasion for an answer by the Court to the question propounded in the certificate. Illinois Surety Co. v. John Davis Co., 244 U. S. 376, 381; Hartford Fire Ins. Co. v. Chicago, Milwaukee & St. Paul Ry. Co., 175 U. S. 91, 100; Globe Indemnity Co. v. Southern Pacific Co., 30 F. (2d) 580, 583; Federal Surety Co. v. City of Staunton, 29 F. (2d) 9, 11; Community Building Co. v. Maryland Casualty Co., 8 F. (2d) 678, 680; Black Diamond S. S. Corp. v. Fidelity & Deposit Co., 33 F. (2d) 767, 768. The certificate is, accordingly, dismissed.
Mr. W. Braxton Dew, with whom Messrs. Henderson R. Dysard and John L. Smith were on the brief, for Ramsey & Gatlin Construction Co. Mr. Frank C. Malin, with whom Mr. Seymour Riddle was on the brief, for Vincennes Bridge Co.